DETAILED ACTION
This action is responsive to the Applicants submission filed on March 9, 2021. 

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,970,351 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Replace claims 114 and 120 with the following:



--114. 	(New) A method comprising: 	
            transmitting a first signal from an entity responsive to receiving at the entity a first signal from a first device that is external to the entity; 
	triggering a second device that is also external to the entity to transmit a second signal responsive to said transmitting the first signal from the entity; 
            receiving at the entity the second signal from the second device; 
	transmitting data from the entity responsive to receiving at the entity the second signal from the second device; 
	communicating by the entity with the second device; and
	responding by the entity to information received at the entity from the first device; 
            wherein said communicating by the entity with the second device comprises: 
	         receiving an activation and/or information message at the entity from the first device; and 
	         communicating by the entity with the second device responsive to said receiving the activation and/or information message; and
wherein said transmitting a first signal from an entity responsive to receiving at the entity a first signal from a first device that is external to the entity comprises:
receiving at the entity information from the first device and transmitting by the entity the first signal to the second device based on the information that is received at the entity from the first device. 

           120. 	(New) A transponder comprising a receiver and a transmitter;  
           wherein the receiver is configured to receive an information signal from a first device; 
           wherein the transmitter is configured to transmit a first signal responsive to having received by the receiver the information signal from the first device; 
	wherein the transmitter is further configured to trigger a second device to transmit a second signal by having transmitted by the transmitter the first signal;  
            wherein the transponder is configured to receive the second signal; 
	wherein the transponder is further configured to transmit data responsive to having received the second signal; 
wherein the transponder is further configured to receive the information signal from the first device and to transmit the first signal to the second device based on information received from the first device;
            wherein the transponder is further configured to receive an activation and/or information message from the first device; and 
wherein the transponder is further configured to communicate with the second device responsive to having received the activation and/or information message from the first device.-- 

Add the following claims:

--154.      (New) The method according to Claim 82, wherein said transmitting from the entity first data further comprises:  
            transmitting from the entity first data once per 0.5 seconds.  

            155.      (New) The method according to Claim 82, wherein said relaying data based on the information that the entity receives from the first device to the second device comprises:
           relaying data based on the information that the entity receives from the first device to the second device once per 0.5 seconds.   

            156.      (New) The transponder according to Claim 87, wherein the transponder is further configured to relay data based on the information that the transponder receives from the first device, to the second device, once per 0.5 seconds.  

 157.      (New) The method according to Claim 114, wherein said transmitting a first signal from an entity responsive to receiving at the entity a first signal from a first device that is external to the entity further comprises:
            receiving at the entity information from the first device and transmitting by the entity the first signal to the second device based on the information that is received at the entity from the first device once per 0.5 seconds.

158.      (New) The transponder according to Claim 120, wherein the transponder is further configured to transmit the first signal to the second device based on information received from the first device once per 0.5 seconds. --
Response to Arguments
As per claims 82, the Applicant argues that Ghazarian does not disclose “receiving at the entity from the first device and relaying data based on the information that the entity receives from the first device to the second device. The Examiner notes that this same argument also applies to claim 87. 
The Applicant states that as set forth in Figure 3 of Ghazarian, does not provide a path from the “vehicle RF transceiver” (which receives the coded signal form the “traffic light RF transceiver” to the “vehicle transponder read unit”.  The Applicant states that Ghazarian is silent regarding any path that may be used to accomplish the “relaying” recitation of independent Claim 82. The “vehicle transponder read unit” is not cognizant of the coded signal that is received the vehicle RF transceiver and thus Ghazarian does not provide the means by which information may flow from the “vehicle RF transceiver” to the “vehicle transponder read unit.” 
The Examiner determines that the Vehicle receives a coded signal from the traffic light transceiver and further using its vehicle transponder read unit can read an external street transponder. As shown in figure 3 a bidirectional communication path is disclosed between the vehicle and street transponder. Although the Examiner maintains that a signal is sent to the street transponder and received from the street transponder, the Examiner concedes that the signal that is sent is not disclosed to contain data that is based on the information that it received from the street light (i.e. claimed first device). 
Therefore, the Examiner finds the Applicant’s arguments persuasive. 
With respect to claims 114 and 120, as set forth above, the Examiner’s amendment adds an amendment that covers the above differences (as described above with respect to claims 82 and 87) between the claims and Ghazarian. 
Allowable Subject Matter
Claims 39-50, 82, 86, 87, 91, 114-125, 132, 133, 142-1581, are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claims 39 (with dependent 40-42), 43 (with dependent 44-46), 47 (with dependent 48 and 132), 49 (with dependent 50, 133), 
Claims 39 and 43 are directed to an interrogator which communicates with a transponder.  The claims further require successive interrogations of less than 0.5 seconds as well as the reception of a cyclic redundancy check field which follows the transponders identification field. 
The Examiner notes that the prior art of record, although disclosing transmission between interrogators and transponders in various embodiments, don’t specifically disclose the combination of using a Time Division Duplex Multiplexing protocol, where the period of interrogations and time separation between successive interrogation is less than 0.5 seconds, and wherein the interrogator receives a data packet comprising an identification field followed by a CRC field from the transponder when the transponder was triggered by the interrogator. 
The Examiner notes that claims 47 and 47 are similar to claims 39 and 43 except they are from the point of view of the transponder and thus are allowed for similar reasons. 
As to claims 82 (with dependent claims 86, 142- 145, 154, 155), 87 (with dependent claims 91, 146-149, 156), 114 (with dependent claims 115-119, 150, 151, 157) and 120 (with dependent claims 121-125, 152, 153, 158), as set forth above, and in claims 82, 87, 114, 120, the claims are directed to a first device, an entity, and a second device.  In addition, the claim recites the reception of a first signal from first device and the transmission from the entity, data to a second device that is based on information received from the first device. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367 The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537

Conferees:
/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 39-50, 82, 86, 87, 91, 114-125, 132, 133, 142-158 will be renumbered to claims 33-42, 44, 45, 47, 48, 55, 56, 62-67, 71-76, 43, 46, 49-52, 57-60, 68, 69, 77, 78, 53, 54, 61, 70, and 79 respectively. In addition, during the authorization to enter the Examiner’s Amendment, the Attorney stated that the changes for support for claims 154-158 are present in col. 5, lines 14-19 of the original patent.